                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                EASTERN DIVISION

UNITED STATES OF AMERICA

v.                                                        CRIMINAL NO. 2:19-cr-51-KS-MTP

WADE ASHLEY WALTERS

                                             ORDER

       THIS MATTER is before the Court on the Motion to Quash and/or for a Protective Order

[80] filed by Jonell Beeler. On February 13, 2020, Defendant served a subpoena duces tecum

upon Jonell Beeler, an attorney with the law firm of Baker Donelson. The subpoena directs

Beeler to produce to Defendant the following:

       Any and all records, files, memos, notes, emails, subscription agreements,
       operating agreements, to include drafts, whether in printed or digital format, related
       to legal work for Hope Thomley and/or Wade Walters; Prime Care Marketing, LLC
       and/or Total Care Marketing.

See [54-1].

       On March 5, 2020, Beeler filed the instant Motion requesting that the Court quash or

significantly limit the scope of the subpoena. Beeler asserts that neither she nor any member of

her firm represented Defendant or Hope Thomley and that the requested information concerning

Prime Care Marketing, LLC (“Prime Care”) and Total Care Marketing, LLC (“Total Care”) is

protected by the attorney-client privilege. According to Beeler, Prime Care and Total Care

retained her firm to perform legal work from November of 2012 to October of 2013.

       “On motion made promptly, the court may quash or modify the subpoena if compliance

would be unreasonable or oppressive.” Fed. R. Crim. P. 17(c)(2). In federal criminal cases, the

federal law of privileges applies. See Fed. R. Evid. 501. The attorney-client privilege is


                                                 1
recognized as “the oldest of the privileges . . . known to the common law.” United States v.

Zolin, 491 U.S. 554, 562 (1989). Its purpose is “to encourage full and frank communication

between attorneys and their clients and thereby promote broader public interests in the

observance of law and administration of justice.” Id.

       In his Response [81], Defendant does not contradict Beeler’s assertion that she did not

represent him or Hope Thomley. Instead, Defendant argues that (1) he has the authority to waive

the attorney-client privilege for the companies; (2) Beeler has no standing to assert the privilege

because it belongs to the client; and (3) both he and Hope Thomley have expressly waived the

privilege. Concerning Beeler’s standing, Defendant may be correct that the privilege belongs to

Prime Care and Total Care, but that does not preclude Beeler, as their counsel, from raising the

privilege. “[I]t is universally accepted that the attorney-client privilege may be raised by the

attorney.” Fisher v. United States, 425 U.S. 391, 402 (1976). Indeed, an attorney is obligated to

raise the privilege on his client’s behalf, unless the client directs otherwise. See In re Hunt, 153

B.R. 445, 450 (Bank. N.D. Tex. 1992).1 Thus, Beeler has standing to assert the privilege.

       Defendant also argues that he has the authority to waive the privilege and that he and

Hope Thomley have expressly done so.2 According to Defendant, he was a member of Prime

Care and was serving as the president of Prime Care when the company hired Beeler. Defendant

also asserts that he and Hope Thomley were members of Total Care. Defendant points out that,



1
 Under Mississippi law, an attorney has a duty “to maintain inviolate the confidence and, at
every peril to themselves, to preserve the secrets of their clients . . . .” Miss. Code. Ann. § 73-3-
37.
2
 In his Response, Defendant states that he will submit Hope Thomley’s waiver of the privilege,
but to date, he has not submitted this waiver. Even if he had, it would likely be insufficient to
establish his authority to waive the privilege without additional information concerning the
present status of Prime Care and Total Care and their members, managers, and/or officers and
any operating agreements, etc. as discussed below. See supra p. 4.
                                                  2
pursuant to Miss. Code Ann. § 79-29-307, every member is an agent of a limited liability

company for purposes of conducting its business and affairs. Defendant argues that as a member

and officer of Prime Care and as a member of Total Care, he retains the authority to request that

Beeler release the requested information.

       Miss. Code Ann. § 79-29-307, however, does not simply state that every member is an

agent of a limited liability company for purposes of conducting its business and affairs. The

statute provides as follows:

       (1) Except as provided in subsection (2) of this section, every member is an agent
       of the limited liability company for the purpose of conducting its business and
       affairs, and the act of any member, including, but not limited to, the execution in
       the name of the limited liability company of any instrument for apparently carrying
       on in the ordinary course the business or affairs of the limited liability company of
       which the person is a member, binds the limited liability company, unless the
       member so acting has, in fact, no authority to act for the limited liability company
       in the particular matter and the person with whom the member is dealing has
       knowledge of the fact that the member has no such authority.

       (2) If the certificate of formation or operating agreement provides that management
       of the limited liability company is vested in a manager or managers then except as
       otherwise provided in the certificate of formation or the operating agreement:

         (a) No member, acting solely in the capacity as a member, is an agent of the
         limited liability company; and

         (b) Every manager is an agent of the limited liability company for the purpose of
         its business and affairs, and the act of any manager, including, but not limited to,
         the execution in the name of the limited liability company of any instrument for
         apparently carrying on in the ordinary course the business or affairs of the limited
         liability company of which the person is the manager, binds the limited liability
         company, unless the manager so acting has, in fact, no authority to act for the
         limited liability company in the particular matter and the person with whom the
         manager is dealing has knowledge of the fact that the manager has no such
         authority.

       (3) Every officer is an agent of the limited liability company for the purpose of its
       business and affairs to the extent the agency authority has been delegated to the
       officer as provided by the operating agreement, and the act of any officer, including,

                                                 3
       but not limited to, the execution in the name of the limited liability company of any
       instrument for apparently carrying on in the ordinary course the business or affairs
       of the limited liability company of which the person is an officer, binds the limited
       liability company, unless the officer so acting has, in fact, no authority to act for
       the limited liability company in the particular matter and the person with whom the
       officer is dealing has knowledge of the fact that the officer has no such authority.

       (4) No act of a manager, member or officer in contravention of a restriction on
       authority shall bind the limited liability company to persons having knowledge of
       the restriction.

Miss. Code Ann. § 79-29-307.

       This statute allows management of the business and affairs of a limited liability company

to be vested in members, managers, or officers according to the operating agreement. Beeler

points out that Defendant has not submitted any documentation demonstrating that Defendant

has the authority to waive the privilege for either entity. Defendant has not presented an

operating agreement, or any other document, demonstrating what, if any, authority he has to

waive the attorney-client privilege on behalf of Prime Care and Total Care.

       Defendant states that he was a member of both Prime Care and Total Care and formerly

served as the president of Prime Care, but he has not provided information concerning the

present status of these companies or their members, managers, and/or officers.3 At best,

Defendant has shown that at one point in time, he may have had the authority to waive the

privilege for the two entities.4 If he had the authority at one point, that may or may not still be




3
 Generally, “when control of a corporation passes to new management, the authority to assert
and waive the corporation’s attorney-client privilege passes as well.” Commodity Futures
Trading Comm’n v. Weintraub, 471 U.S. 343, 349 (1985).
4
 Typically, the Court would require the submission of a privilege log in order to assess a claim
of privilege in response to a subpoena. See Fed. R. Crim. P. 17; Fed. R. Civ. P. 45(e)(2)(A).
However, given the current uncertainty concerning who possesses the authority to assert and
waive the privilege, it is premature to determine what records may be privileged.
                                                  4
the case; the current record is unclear and does not support a finding that Defendant currently

possesses the authority.

       IT IS, THEREFORE, ORDERED that the Motion to Quash and/or for a Protective Order

[80] is GRANTED without prejudice to Defendant’s right to pursue disclosure of the requested

information by other means or with supplemental submissions.

       SO ORDERED this the 25th day of March, 2020.

                                             s/Michael T. Parker
                                             UNITED STATES MAGISTRATE JUDGE




                                                5
